Smith, J.,
delivered the opinion of the court.
Appellant was convicted in the court below on an indictment charging him with the unlawful sale of intoxicating liquors. One such sale was shown by the evidence of the witness Ainsworth, who was then permitted to testify, over the objection of appellant, that he had been purchasing whisky from appellant prior to the time of said sale, without specifying any particular sale, or when or where the same took place. This action of the pourt, among other things, is assigned as error.
There was a sharp conflict in the evidence. It is true that under section 1762 of the Code of 1906 the state, on the trial of a case of this character, is not confined to proof of a single *604sale; but, if proof of other sales is made, it must appear that they are not barred by the statute of limitations; and they must be proven with the same degree of certainty that the one sale necessary to convict must be proven.
The admission of this testimony was, therefore, fatal error, and the judgment is reversed and case remanded.